IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00173-CV
 
Texas Department of Public Safety,
                                                                                Appellant
 v.
 
Josephine and Leslie Nash, Individually 
and as Next Friend of Korbin Havins 
and Braden Havins, Minors,
                                                                                Appellee
 
 
 

From the 361st District Court
Brazos County, Texas
Trial Court No. 05-0016000-CV-361
 

MEMORANDUM  Opinion

 




          Appellant has filed a
motion to dismiss this appeal as moot because the parties have settled their
dispute.  Appellee has not filed a response.  Accordingly, the appeal is dismissed.
 See Tex. R. App. P. 42.1(a)(1). 
Costs of court are taxed against the party incurring same.
PER CURIAM
Before Chief Justice
Gray,
Justice
Vance, and
Justice
Reyna
Appeal dismissed
Opinion delivered and
filed February 7, 2007
[CV06]